Filed 4/8/14 In re Josh Q. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re JOSH Q., et al., Persons Coming
Under the Juvenile Court Law.
                                                                 D064748
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. CJ1067B-C)
         Plaintiff and Respondent,

         v.

MARA H., et al.,

         Defendants and Appellants.


         APPEAL from orders of the Superior Court of San Diego County, Laura J.

Birkmeyer, Judge. Affirmed.

         Neale B. Gold, under appointment by the Court of Appeal, for Appellant H. Q.

         Christopher R. Booth, under appointment by the Court of Appeal, for Appellant

Mara H.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Daniela Davidian, Deputy County Counsel, for Plaintiff and Respondent.
       Mara H. and H.Q. appeal juvenile court orders denying Mara's petition for

modification under Welfare and Institutions Code section 388,1 and terminating their

parental rights to their minor children, Josh Q. and S.Q. (together, the minors), under

section 366.26. Mara contends the court erred by denying her section 388 modification

petition by which she sought to have the minors returned to her custody or, alternatively,

to reinstate family reunification services. She further asserts the court should have

applied the beneficial parent-child relationship exception to adoption to preclude

terminating her parental rights. H.Q. contends the sibling-relationship exception to

adoption applied to preclude terminating parental rights. We affirm the orders.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Six-year-old Josh, 14-month-old S.Q. and their 11-year-old half brother, Marcos

G., were taken into protective custody by the San Diego Health and Human Services

Agency (Agency) after law enforcement raided the home of the minors' maternal

grandmother where the family was living. H.Q. attempted to flee, but was arrested and

charged with possession of methamphetamine. The maternal grandmother and her

boyfriend were also arrested and charged with possession. Drugs and drug paraphernalia,

including razor blades, were found throughout the home and within the children's reach.

After the minors were taken into custody, S.Q. tested positive for methamphetamine.

       Mara had a long history of drug abuse, including using methamphetamine during

her pregnancy with S.Q. In interviews with the Agency's social workers after the raid,



1      Statutory references are to the Welfare and Institutions Code.
                                             2
Mara admitted using marijuana, but denied using methamphetamine recently or having

any knowledge about its use in her home. Mara did not know why her one-year-old

daughter tested positive for methamphetamine.

       After the minors were taken into protective custody, the Agency filed petitions in

the juvenile court under section 300, subdivision (b), alleging the minors suffered or were

at substantial risk of suffering serious physical harm as a result of their exposure to drugs

and Mara and H.Q.'s inability to protect the minors or provide adequate care for them.2

At the contested jurisdiction and disposition hearing, the court sustained the allegations

of the petition, declared the minors dependents, and placed them in the home of Marcos's

father and stepmother, Ruben and Lisa G. The court ordered reunification services for

both parents, set the six-month review hearing and advised Mara and H.Q. that because

of S.Q.'s age it could limit reunification services to a period of six months.

       Thereafter, S.Q. was referred to the San Diego Regional Center (Regional Center)

and began services to address developmental delays. Josh began therapy for anxiety and

depression related to the neglect he experienced while in his parents' care. During the

six-month review period, Mara and H.Q. (when not incarcerated) attended weekly

supervised visits with the minors. The visits reportedly went well, though Josh would

come back home withdrawn and upset.

       Mara's case plan required her to participate in individual therapy, parenting

education classes, a drug treatment program and random drug testing. After six months,


2     After Marcos was taken into protective custody, he went to live with his father and
stepmother. The Agency dismissed its petition on behalf of Marcos.
                                              3
she had not made substantive progress with the plan. While Mara did not have any

positive drug tests, she regularly missed tests and only sporadically attended the drug

treatment program. By the sixth month of services, Mara was considered missing from

her drug program, had not completed her parenting class requirement and had only

attended one therapy session. Mara admitted her mother's home was not a safe

environment for her children, but continued to reside there with H.Q.

       H.Q.'s progress with his case plan was worse. He remained on probation

throughout the period and near the end was incarcerated for 18 days on additional drug-

related charges. H.Q. did complete a handful of substance abuse and parenting classes,

but not through court approved providers. He did not enroll in any of the services

required by his case plan or attend therapy, and repeatedly missed drug tests and

appointments with the Agency's social worker. Because of the parents' lack of progress,

the Agency recommended termination of reunification services and that the court set a

section 366.26 permanency planning hearing. The parents contested the Agency's

recommendation and the juvenile court set an evidentiary hearing.

       Before the hearing, Ruben and Lisa became overwhelmed by caring for S.Q., who

required a lot of attention, in addition to their own six children and Josh. They also did

not want to adopt the minors. As a result, the Agency began to transition the minors to a

new foster home, which was completed before the hearing. Also before the hearing,

Mara entered a residential drug treatment program. On the day she entered the program

she was five months pregnant and tested positive for methamphetamine. Mara admitted

using methamphetamine and that she knew she was pregnant at the time. Just before

                                             4
Mara entered treatment, law enforcement again raided Mara's mother's home. H.Q. was

arrested for possession. He was released, but within a month was arrested again on

additional drug-related charges and remained incarcerated through the rest of the

proceeding.

      After the contested review hearing, the juvenile court found that the Agency had

provided reasonable services, but that Mara and H.Q. had not made substantive progress

with their case plans. The court found there was not a substantial probability the minors

could be returned to their parents' care within the 12-month review period. The court

terminated reunification services and set a section 366.26 hearing. The juvenile court

recognized Mara had recently entered a residential drug treatment program, but

emphasized her failure to make any substantive progress until then.3

      After the review hearing, Mara continued to engage in services. She completed

the residential drug treatment program she entered before the hearing and shortly after

gave birth to a daughter, C.Q. C.Q. was subject to a separate dependency proceeding, but

because Mara continued to engage in her case plan and remain sober, C.Q. was placed

with her. Mara and C.Q. moved out of Mara's mother's home and into a sober living

environment. Mara completed an aftercare drug program, attended Narcotics

Anonymous meetings and obtained a sponsor. She also completed additional parenting

courses and attended therapy regularly. During this time, Mara continued to have weekly


3      Mara and H.Q. both filed notices of their intent to file petitions for writs of
mandate challenging the juvenile court's orders terminating reunification services and
setting a permanency planning hearing. This court dismissed the notices after attorneys
for both parents indicated there were no viable issues for review.
                                            5
supervised visits with Josh and S.Q. H.Q., who remained incarcerated, occasionally

spoke with Josh and S.Q. on the phone and the minors visited him once in jail. H.Q. also

sent Josh and S.Q. gifts, including a video of him reading to them.

       In the months after the review hearing, Josh and S.Q. adjusted to their new foster

home and were doing well there. The foster parents wanted to adopt the minors and had

an approved adoption home study. S.Q. continued to receive services through the

Regional Center and Josh regularly attended therapy. Both saw improvements in their

developmental and emotional health. By the time of the section 366.26 hearing, Josh,

who was diagnosed with an adjustment disorder with anxiety and a depressed mood at the

beginning of the dependency, was no longer displaying any depressive behavior and no

longer needed regular therapy. S.Q.'s developmental delays also resolved.

       Josh and S.Q. were happy to see Mara when their visits began and separated easily

from her at the end. The minors were also happy to be reunited with their foster parents

after visits with Mara. Josh, who was seven at the time, expressed mixed feelings about

whether he wanted to live with Mara or remain with his foster parents. When the

Agency's social worker asked him after a visit with Mara where he wanted to live, he said

he wanted to live with Mara and his foster mother. Once Josh was reunited with the

foster mother, he stated excitedly in her presence that he wanted to live with her. As time

passed, Josh's interest in visiting with Mara lessened. At one point he told the social

worker he did not want to attend visits anymore.

       Mara also brought C.Q. to her visits with Josh and S.Q. S.Q. took an interest in

C.Q. at the visits, while Josh was indifferent to the baby. After Josh and S.Q. were

                                             6
removed from Ruben and Lisa's home, their new foster family facilitated visits between

Josh and S.Q. and Marcos, and the siblings talked on the phone and exchanged photos.

The foster parents expressed interest in maintaining contact with Marcos if they adopted

Josh and S.Q. Before the section 366.26 hearing, the social worker scheduled a

psychological examination to further evaluate Josh's feelings about his placement. The

psychologist's report indicated Josh had a clear preference to remain with the foster

parents. The psychologist also reported Josh missed and worried about Marcos, and

wished he could spend more time with Marcos.

       Before the permanency planning hearing, Mara filed a section 388 petition

requesting the juvenile court reverse its prior order and return Josh and S.Q. to her care

with family maintenance services, or reinstate reunification services. As changed

circumstances, Mara pointed to her completion of residential and aftercare drug

treatment, her sobriety, her engagement in other services, including parenting classes and

therapy, and the fact that C.Q. was permitted to remain in her care.

       The juvenile court found Mara's petition made a prima facie showing her

circumstances had changed and the proposed modification was in the minors' best

interests. The court set the hearing on the section 388 petition with the contested section

366.26 hearing. At the hearing, the juvenile court received the Agency's reports in both

Josh and S.Q.'s and C.Q.'s proceedings into evidence.4 Mara, Josh and S.Q.'s social

worker, and C.Q.'s social worker, testified. The court found Mara had shown changed



4      C.Q.'s dependency was terminated just before the hearing.
                                             7
circumstances but that it was not in the children's best interests to grant the section 388

petition. The juvenile court found by clear and convincing evidence the minors were

likely to be adopted and that no statutory exception to adoption applied. The court

terminated the parental rights of Mara and H.Q.

                                       DISCUSSION

                                              I

       Mara contends the court erred by denying her section 388 modification petition.

She argues she adequately showed changed circumstances and the proposed modification

was in the best interests of Josh and S.Q.

                                              A

       Under section 388, a party may petition the court to change, modify or set aside a

previous court order. The petitioning party has the burden of showing, by a

preponderance of the evidence, there is a change of circumstances or new evidence, and

the proposed change is in the child's best interests. (§ 388; In re Jasmon O. (1994) 8

Cal.4th 398, 415-416.) Whether a previous court order should be modified and a change

would be in the child's best interests are questions within the sound discretion of the

juvenile court. (In re Stephanie M. (1994) 7 Cal.4th 295, 318; In re Casey D. (1999) 70

Cal.App.4th 38, 47.) The order will not be disturbed on appeal unless the court has

exceeded the limits of legal discretion by making an arbitrary, capricious or patently

absurd determination. When two or more inferences reasonably can be deduced from the

facts, we have no authority to reweigh the evidence or substitute our decision for that of

the juvenile court. (In re Stephanie M., at pp. 318-319.) In ruling on a modification

                                              8
petition, the court may consider the entire factual and procedural history of the case. (In

re Justice P. (2004) 123 Cal.App.4th 181, 189.)

                                              B

       Mara contends the court erred by not finding changed circumstances and that her

proposed modification to the court's order setting a permanency planning hearing was in

the minors' best interests. Mara's complaints concerning changed circumstances are

without merit. The juvenile court explicitly found Mara proved changed circumstances

and the court appropriately considered Mara's history of drug abuse in the context of its

best interest determination. (See In re Jasmon O., supra, 8 Cal.4th at p. 424 [" 'a measure

of a parent's future potential is undoubtedly revealed in the parent's past behavior with the

child.' [Citation.]"].) The juvenile court did not abuse its discretion by finding that

returning the minors to Mara or providing additional reunification services to her was not

in the best interests of Josh and S.Q.

       The problems that led to the dependency, Mara's drug abuse and H.Q.'s drug abuse

and criminal activity, were extremely serious. (See In re Kimberly F. (1997) 56

Cal.App.4th 519, 531 ["the gravity of the problem leading to the dependency, and the

reason that problem was not overcome by the final review, must be taken into account"].)

At the time of her petition, Mara was at the beginning stages of recovery after a history of

off and on methamphetamine use spanning 18 years. Mara completed similar drug

treatment programs in the past and relapsed, including twice while pregnant. Mara also

did not show insight into the events that led to the Agency's involvement with her family.

She believed that at the times she was using drugs, she was capable of caring for her

                                              9
children. Mara continued to deny knowledge that drug activity was occurring in her

mother's home while she lived there despite overwhelming evidence of its presence.

Mara's current sobriety also coincided with H.Q.'s incarceration. Mara testified she and

H.Q. remained in a relationship, and it had yet to be seen whether she could maintain the

changes she had made once H.Q. was released from prison.

       Further, although Josh and S.Q. loved Mara, they were not strongly bonded with

her. Josh wanted to be adopted by his foster parents. By the time of the hearing, S.Q.

had been out of Mara's care for over half of her life. S.Q. was bonded to the foster

parents and was happy and excited to be reunited with them after visits with Mara. While

Mara's recent strides are laudable, on this record we cannot conclude the juvenile court's

order was an abuse of discretion.5

                                             II

       Mara next contends the evidence supported a finding the beneficial parent-child

relationship exception applied to preclude terminating her parental rights.

                                             A

       After reunification services are terminated, the focus of a dependency proceeding

shifts from preserving the family to promoting the best interests of the child, including



5      Mara argues it was implausible for the juvenile court to deny her petition for
modification because C.Q.'s proceeding was terminated without her removal from Mara's
custody. Mara, however, did not delay in her compliance with the plan set in C.Q.'s case
and immediately engaged in services. In Josh and S.Q.'s case, Mara failed to actively
engage in services until she became pregnant with C.Q. and H.Q. was incarcerated, after
the six-month review period was over. We find no inconsistency in the different
outcomes reached in the two cases.
                                             10
the child's interest in a stable, permanent placement that allows the caregiver to make a

full emotional commitment to the child. (In re Fernando M. (2006) 138 Cal.App.4th

529, 534.) At the selection and implementation hearing, the court has three options: (1)

terminate parental rights and order adoption as the permanent plan; (2) appoint a legal

guardian for the child; or (3) order the child placed in long-term foster care. (Ibid.)

       "Adoption, where possible, is the permanent plan preferred by the Legislature."

(In re Autumn H. (1994) 27 Cal.App.4th 567, 573.) If the court finds a child cannot be

returned to his or her parent and is likely to be adopted if parental rights are terminated, it

must select adoption as the permanent plan unless it finds a compelling reason for

determining that termination of parental rights would be detrimental to the child under

one or more of the enumerated statutory exceptions. (§ 366.26, subd. (c)(1)(A) & (B)(i)-

(vi); In re A.A. (2008) 167 Cal.App.4th 1292, 1320.) "The parent has the burden of

establishing the existence of any circumstance that constitutes an exception to

termination of parental rights." (In re T.S. (2009) 175 Cal.App.4th 1031, 1039.) Because

a selection and implementation hearing occurs "after the court has repeatedly found the

parent unable to meet the child's needs, it is only in an extraordinary case that

preservation of the parent's rights will prevail over the Legislature's preference for

adoptive placement." (In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1350.)

       Section 366.26, subdivision (c)(1)(B)(i) provides an exception to the adoption

preference if terminating parental rights would be detrimental to the child because "[t]he

parents have maintained regular visitation and contact with the child and the child would

benefit from continuing the relationship." We have interpreted the phrase "benefit from

                                              11
continuing the . . . relationship" (ibid.) to refer to a parent-child relationship that

"promotes the well-being of the child to such a degree as to outweigh the well-being the

child would gain in a permanent home with new, adoptive parents. In other words, the

court balances the strength and quality of the natural parent[-]child relationship in a

tenuous placement against the security and sense of belonging a new family would

confer. If severing the natural parent[-]child relationship would deprive the child of a

substantial, positive emotional attachment such that the child would be greatly harmed,

the preference for adoption is overcome and the natural parent's rights are not

terminated." (In re Autumn H., supra, 27 Cal.App.4th at p. 575; accord In re Jason J.

(2009) 175 Cal.App.4th 922, 936-937.)

       To meet the burden of proof for this statutory exception, the parent must show

more than frequent and loving contact, an emotional bond with the child or pleasant

visits. (In re Jason J., supra, 175 Cal.App.4th at pp. 936-937.) The parent must show he

or she occupies a parental role in the child's life, resulting in a significant, positive

emotional attachment from child to parent. (In re Derek W. (1999) 73 Cal.App.4th 823,

827; In re Elizabeth M. (1997) 52 Cal.App.4th 318, 324.)

       We review the court's finding regarding the applicability of a statutory exception

to adoption for substantial evidence. (In re Autumn H., supra, 27 Cal.App.4th at p. 576.)

In this regard, we do not consider the credibility of witnesses, resolve conflicts in the

evidence or weigh the evidence. Instead, we draw all reasonable inferences in support of

the findings, view the record favorably to the juvenile court's order and affirm the order

even if there is substantial evidence supporting a contrary finding. (In re Casey D.

                                               12
(1999) 70 Cal.App.4th 38, 52-53.) On appeal, the parent has the burden of showing there

is no evidence of a sufficiently substantial nature to support the court's finding or order.

(In re L.Y.L. (2002) 101 Cal.App.4th 942, 947.)

                                              B

       Mara maintained regular visitation and contact with the minors. However, the

record supports that she did not show a beneficial parent-child relationship sufficient to

apply the exception of section 366.26, subdivision (c)(1)(B)(i).

       As discussed, Mara was not able to ameliorate the risks that caused the

dependency. Mara failed to make substantive progress with her case plan, she regularly

missed drug tests, failed to participate in services and continued to live in the dangerous

home from which Josh and S.Q. were removed. It was not until H.Q. was incarcerated

for the third time in the course of this proceeding and she was five months pregnant that

Mara began to engage in the services the Agency offered her. Even then, Mara continued

to deny any knowledge of the apparent dangers of her former living conditions.

       Mara was able to maintain a positive relationship with Josh and S.Q. during and

after the reunification period. S.Q. was happy and excited to see Mara at visits. Josh was

also happy to see Mara, but his interest in visits waned over time and neither child had

difficulty separating from Mara. The visits were reported to be positive and appropriate.

However, "[a] biological parent who has failed to reunify with an adoptable child may

not derail an adoption merely by showing the child would derive some benefit from

continuing a relationship maintained during periods of visitation with the parent." (In re

Angel B. (2002) 97 Cal.App.4th 454, 466.) Moreover, Josh wanted to be adopted by his

                                             13
foster family, and both Josh and S.Q. viewed them as parents.6 The love and affection

Mara shared with the minors during visits was not enough to show the minors had a

" 'significant, positive, emotional attachment' " to Mara such that terminating the parent-

child relationship would result in harm to them. (In re Jason J., supra, 175 Cal.App.4th

at pp. 936-938; In re Autumn H., supra, 27 Cal.App.4th at p. 575.)

       Further, the record supports that Mara did not show maintaining the parent-child

relationship outweighed the benefits of adoption. In the opinions of the social worker

and the psychologist who evaluated Josh, the minors' needs for stability, safety and

permanency clearly outweighed any possible detriment that would be caused by severing

the parental relationship. The court appropriately weighed the strength and quality of the

parent-child relationship, and the detriment involved in terminating it, against the

potential benefit of an adoptive home for Josh and S.Q. Its finding in this regard was

supported by the evidence and we cannot reweigh that evidence or substitute our




6      Mara suggests Josh's stated desire to be adopted by his foster parents should not
have been considered by the court because his statements were made in the presence of
the foster mother and at her prompting. The record does not substantiate this claim. Josh
stated he wanted to be adopted by his foster mother both in and outside of her presence;
at other times he stated he wanted to live with Mara. The psychologist tasked with
evaluating Josh's wishes interviewed Josh and the foster mother together, and interviewed
and tested Josh alone. The juvenile court properly considered these facts.

                                             14
judgment for that of the juvenile court. (In re Casey D., supra, 70 Cal.App.4th at pp. 52-

53.)7

                                             III

        H.Q. argues the sibling-relationship exception to adoption precluded the

termination of parental rights; Mara joins in this argument.

                                              A

        The sibling relationship exception to adoption applies when the juvenile court

finds that terminating parental rights would be detrimental to the child because it would

substantially interfere with the child's sibling relationship. (§ 366.26, subd. (c)(1)(B)(v).)

Factors to be considered include the nature and extent of the relationship, whether the

child was raised with a sibling in the same home and whether the child has strong bonds

with a sibling. The court must also consider whether ongoing contact is in the child's best

interests, including the child's long-term emotional interest, as compared to the benefit of

legal permanence through adoption. (Ibid.) The purpose of this exception is to preserve

long-standing sibling relationships that "serve as anchors for dependent children whose

lives are in turmoil." (In re Erik P. (2002) 104 Cal.App.4th 395, 404.)



7       Mara's reliance on In re S.B. (2008) 164 Cal.App.4th 289, is misplaced. "S.B. is
confined to its extraordinary facts." (In re C.F. (2011) 193 Cal.App.4th 549, 558.) In
S.B., the evidence showed that despite the child's strong, positive, significant relationship
with her caregiver, she would be "greatly harmed" by the loss of the equally significant,
positive relationship she shared with her father. (In re S.B., at p. 300.) Additionally, the
father in that case had complied with every aspect of his case plan and the child wanted
to live with him. (Id. at pp. 300-301.) Here, in contrast, Mara made no such showing.
                                             15
       "The sibling relationship exception contains strong language creating a heavy

burden for the party opposing adoption." (In re Daniel H. (2002) 99 Cal.App.4th 804,

813.) Application of the sibling relationship exception requires a balancing of interests.

(In re L.Y.L., supra, 101 Cal.App.4th at p. 951.) The parent must first show that: (1) a

significant sibling relationship exists; (2) terminating parental rights would substantially

interfere with that relationship; and (3) it would be detrimental to the child if the

relationship ended. (Id. at p. 952.) After the parent shows that a sibling relationship is so

strong that its severance would be detrimental to the adoptive child, the court then

decides whether the benefit to the child of continuing the sibling relationship outweighs

the benefits of adoption. (Id. at pp. 952-953; In re Naomi P. (2005) 132 Cal.App.4th 808,

823.) We review the court's finding as to the applicability of this statutory exception to

adoption for substantial evidence. (In re D.M. (2012) 205 Cal.App.4th 283, 293-294.)

                                              B

       H.Q. contends the juvenile court erred by finding the beneficial sibling

relationship exception inapplicable because termination of parental rights will

substantially interfere with Josh and S.Q.'s relationships with Marcos and C.Q.8 With

respect to Marcos, the juvenile court found that Josh was bonded to Marcos. The

evidence supported this finding. Josh and Marcos lived together for most of their lives.

Josh loved his brother and once they were separated he missed Marcos very much. With

respect to C.Q., S.Q. and Josh know C.Q. is their sister and spent time with C.Q. at their


8     Josh and S.Q. are a bonded sibling set and all parties agree their interests should
be considered together.
                                              16
weekly visits with Mara. S.Q.'s interactions with C.Q. were positive and S.Q. was

interested in the baby and affectionate toward her. Josh was not interested in C.Q.

       The court did not err by finding H.Q. did not meet his burden to show the

relationship the minors had with Marcos or C.Q. was sufficiently significant to constitute

a "compelling reason" to order a permanent plan other than adoption for the minors.

(§ 366.26, subd. (c)(1)(B).) Although S.Q. enjoyed visiting C.Q., she separated easily

from the baby and there was no evidence C.Q.'s absence from her life caused any adverse

effect. The same was true for Josh and Marcos. Josh told the psychologist and social

worker he missed his half brother, but he was happy with his foster parents and wanted

them to adopt him and S.Q. From this evidence, the court could reasonably infer that

interference with the sibling relationships would not be detrimental to the minors.9 (In re

Erik P., supra, 104 Cal.App.4th at p. 403; see also In re Celine R. (2003) 31 Cal.4th 45,

54 [sibling exception to adoption applies only if evidence shows adoption would be

detrimental to the child who is the subject of the recommendation for adoption].)

       The evidence also supported the court's finding that the benefit to the minors of

continuing either sibling relationship was outweighed by the benefits they would realize

through adoption. After being declared dependents of the juvenile court, Josh underwent

intensive therapy to deal with the trauma caused by Mara and H.Q., and S.Q. became a

client of the Regional Center to deal with her development delays. Once removed from

Mara and H.Q.'s care and provided access to these services by their foster parents, the


9      Additionally, there was no indication that Marcos would leave his father's home
and return to Mara's care even if Mara and H.Q.'s parental rights were not terminated.
                                            17
minors thrived. The minors' need for competent, caring and stable parents is paramount,

and can best be realized through the permanency of adoption. (In re L.Y.L., supra, 101

Cal.App.4th at pp. 952-953; In re Megan S. (2002) 104 Cal.App.4th 247, 252.) In sum,

substantial evidence supported the court's finding the sibling relationship exception to

adoption did not apply.10 (In re Celine R., supra, 31 Cal.4th at pp. 61-62.)

                                      DISPOSITION

       The orders are affirmed.




                                                                               HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



O'ROURKE, J.




10     Moreover, the minors' prospective adoptive parents voiced willingness to continue
contact between the minors and Marcos. Although there are no guarantees sibling
contact will continue after the minors are adopted, this factor is not determinative. (In re
Celine R., supra, 31 Cal.4th at p. 55 [court cannot require, but can encourage, adoptive
parents to agree to visits among siblings].)
                                             18